NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of C.L., a child.  )
___________________________________)
                                   )
C.L.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D17-4953
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed July 20, 2018.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Judge.

Jessica Stephans of Stephans Legal, P.A.,
Land O' Lakes, for Appellant.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore of Guardian Ad Litem
Program, Sanford; and Jesse R. Butler of
Dickinson & Gibbons, P.A., Sarasota, for
Appellee Guardian ad Litem Program.

PER CURIAM.

             Affirmed.

CRENSHAW, MORRIS, and BLACK, JJ., Concur.